Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas Michaels appeals the district court’s order dismissing his claims brought pursuant to the Americans with Disabilities Act and Maryland law. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Michaels v. Continental Realty Corp., No. 1:10-cv-01998-RDB (D.Md. Sept. 26, 2011). We deny Appellee’s motion to reconsider and vacate the Clerk’s order granting Michaels an extension in which to file his informal opening brief, and to dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.